Walker, J.,
concurring in the result: I concur with the Chief Justice and Justice Gonnor that a husband is indictable under the statute for wantonly and maliciously slandering his wife. I can conceive of no valid reason for withholding from her the protection of the statute. Such a slander is within the letter of the law and certainly is within its spirit. This prosecution is not like a civil action for slander. The offense is committed not so much against the wife as against the State. It is intended and has the effect to prevent breaches of the peace and the separation of husband and wife, rather than to encourage them, and is not at variance with any sound public policy. Such a slander would be a sufficient cause for a legal separation by civil action, and, if so, why not for a criminal prosecution. Suppose it had been a libel instead of a slander, could the husband publish such a libel with impunity ? The authorities cited in the opinion of the Court, delivered by Justice Brown, seem to be based upon the idea of the unity or identity of husband and wife and hold, therefore, that the one cannot sue the other. Our statute authorizes an action by the wife against the husband, not only when it concerns her separate estate but in all other cases where she has a cause of action against him. Eevisal, sec. 408. In Phillips v. Barnet, 1 Q. B., Div. 436, the Court, by Blachburn, J., said: “This action (for assault) cannot be maintained. There is no doubt that if the wife receives bodily injury from the hands of her husband, he is liable to criminal proceedings for a felony or misdemeanor, as the case may be; and in the case of an ordinary assault it is quite clear that the wife has a right for her protection to obtain articles of the peace against her husband, and upon this and upon other occasions she is in law a separate person.” Lush, J., in the same case, said: “It may be safely laid down, I think, that neither can acquire any civil rights against the other, or apply to any civil court to enforce them. Eor her personal protection the wife may exhibit articles of *492the peace against her husband, but, in my opinion, her remedy does not extend to the bringing of an action against her husband.” I can understand the reason for the common law denying to the wife a civil remedy against her husband, but why should the unity or identity of husband and wife pre-yent a criminal prosecution, in which the State is the prosecutor and not the wife, and the offense is against the public.? She could not, at common law, sue her husband for an assault, but he could be indicted. Why should he not be indicted for •an assault upon her character, which may be more grievous •in its consequences to her than one upon her person? If, in the one case, an indictment will lie for the protection of her person, why should it not lie in the other, for the protection of her character ? If it is said that an indictment for slan'der will tend “to interrupt the marital relation” and prevent the restoration of peace and harmony between the husband and wife, it may, with equal foi*ce, be asserted that an indictment for an assault would lead to the same result.
I concur in affirming the judgment, but not for the reasons assigned in the opinion of the Court, delivered by Justice Broiun. The case, I think, -is governed by the principle laid down in State v. Bell, 136 N. C., 674. As said in the opinion'of the Court in the present case, “the judicial interpretation of a statute becomes, as it were, a part of the statute,” and if that “interpretation” is afterwards changed or modified, the defendant should be tried under the law as it had been declared to be at the time the alleged offense was committed, simply becaiise it was the law at that time. The defendant, it is true, has no vested right in a decision of this Court, but it does not follow that we should reverse our de-' cisions and then declare that to be criminal which we had decided was not so at the time of the commission of the alleged offense. While I think a husband is indictable for slandering his wife, this Court had decided otherwise, and he is entitled to the benefit of the law as it existed at the time of *493the alleged offense. Any other view would be productive of great wrong and injustice.
The question I am now discussing was not raised by the defendants.in State v. Oliver, and the other cases cited in the opinion of the Chief Justice. It is a mistake, I think, to' suppose that State v. Bell was decided as it was because it involved the. construction of a contract. It rests upon the principle I have already stated, namely, that a decision of this Court is the law until it is overruled, and the- reversing decision should not be given retroactive effect, and also upon the ground that the overruled case had construed a statute, and the defendant, in committing the act alleged to be criminal, had the -right to rely upon that decision as correctly declaring the law. The act charged to be criminal may, in some cases, not be per se wrong or involve in any'degree moral turpitude, and if not forbidden by the law, it may be morally and legally right to do the act. Therefore if, in doing such an act, the defendant has relied on a decision of this Court that it is not legally wrong, why should he be punished as a criminal? The decisions of this Court do not merely settle controversies between parties, but we declare in them the law applicable generally, and for that reason they are held to be authoritative in other similar cases. We decide each ease upon some general principle applicable to all like-cases.
The Court, in State v. Bell, was construing a criminal statute and not a contract. This appears clearly from the following language: “While we recognize the duty of the Court to avoid overruling its decisions, we feel well assured that the language of the statute demands that we concur with his Honor’s ruling and overrule our own decision in Neal’s case. It is very desirable that the relative rights and duties of landlords and tenants be clearly defined. The statute is. .plain, and when it is understood that the Court will not encourage experimenting with it, both parties will recognize and respect the rights of each other. While we hold the law *494to be as stated, we are embarrassed in applying tbis ruling to this case. It may be that these defendants have acted upon the advice of counsel based upon the decision of this Court in State v. Neal, supra. If so, to try them by the law as herein announced would be an injustice.” State v. Bell, 136 N. C., 676. The question of vested or contractiial rights could not well have been involved. It was not the breach of a contract for which Neal and Bell were indicted, but the violation of the statute in removing a crop, and, therefore, the sole question involved was the true meaning of the statute. The question involved in State v. Edens was the construction of a statute, and what is the meaning of the same statute, is the question presented in this case.
If this Court adheres to its decision in State v. Bell, and that case is to continue as a precedent, it applies, in principle, to this case and, for that reason, I think the indictment should be quashed. • .